Citation Nr: 1128876	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, that decision denied entitlement to service connection for bilateral hearing loss.  

In a January 2011 statement, the Veteran withdrew his request for a hearing before the Board at the RO and a local hearing with a Decision Review Officer (DRO).  Therefore, the requests for a hearing are considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2010). 

The Board remanded the claim for additional development in March 2011.  That development was completed, and the case has since been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss did not manifest in service or bilateral sensorineural hearing loss within one year thereafter, and the Veteran has not been shown to currently have bilateral hearing loss that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in October 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and information about the records to enable VA to request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was provided this notice in the October 2009 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, in the October 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any other outstanding records that are pertinent to his claim for service connection for hearing loss.  

Additionally, the Veteran was provided VA examinations in November 2009 and March 2011 in connection with his claim.  The latter examination was provided in compliance with the March 2011 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the March 2011 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which his current disorder is attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA notification and assistance requirements.  Therefore, the appeal is ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2010), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran has reported that he experienced loud noise from weapons fire and from an explosion while in a fox hole during basic training.  The Veteran is competent to report his in-service acoustic trauma, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2010); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of in-service acoustic trauma to be credible.  

The most recent audiogram demonstrated current bilateral hearing loss.  During a March 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
60
65
LEFT
40
50
45
55
65

Testing also revealed speech recognition scores of 94 percent in the right and the left ears.  The puretone thresholds recorded during the March 2011 VA examination demonstrate a current bilateral hearing loss under 38 C.F.R. 
§ 3.385.  

Therefore, two of the three elements necessary for service connection-current bilateral hearing loss disability and an in-service injury-are demonstrated.  However, service connection also requires a nexus between the current hearing loss and in-service noise exposure or another disease or injury in service.  

During the Veteran's enlistment examination in February 1951 and separation examination in March 1953, an audiogram was not performed.  Whispered voice testing reportedly showed hearing that was "15/15."  The Veteran denied having any ear trouble in a March 1953 report of medical history, and his service treatment records are negative for any complaints, treatment or diagnoses of any degree of hearing loss.  

The file also includes raw data from two audiograms conducted in March 1957 and September 1958.  The data is provided in American Standards Association (ASA) units.  The definition for a hearing loss disability under 38 C.F.R. § 3.385 is based on International Standard Organization (ISO) units.  Both audiograms must therefore be converted from ASA units to ISO units by adding to the reported findings 15 decibels at the 500 Hertz level, 10 decibels at the 1000, 2000, and 3000 Hertz levels, and 5 decibels at the 4000 Hertz level.  

The Board notes that the audiometric results were recorded in graph form and were not interpreted.  However, this does not preclude the Board from assessing the evidence. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  An attempt to interpret the data is included herein.  

In March 1957, pure tone thresholds, in decibels, appear to be as follows (numbers in parenthesis represent the results after conversion from American Standards Association (ASA) units, to International Standard Organization (ISO) units):  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
0 (10)
0 (5)
LEFT
10 (25)
20 (30)
5 (15)
5 (15)
5 (10)

In September 1958, pure tone thresholds, in decibels, appear to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
30 (40)
15 (25)
10 (15)
LEFT
20 (35)
20 (30)
15 (25)
20 (30)
15 (20)

Uninterpreted data from another private audiogram conducted in May 1979 is also of record.  The results are assumed to be in ISO units, but there is no key indicating which symbol represents the left and right ear, and the results for 3000 Hertz were not recorded.   Nevertheless, assuming the symbols for the left and right ear are the same as the early audiograms, pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
--
20
LEFT
15
20
15
--
10

The Veteran reported that he had noticed a hearing loss for about 4 years, had shot about 1,000 rounds of a 22 caliber weapon without protection, and was next to an explosion in service.  The technician noted very mild bilateral sensorineural hearing loss and discouraged shooting.  

Graphs from private audiograms from February 1991 and March 1995 appear to indicate bilateral hearing loss under 38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in November 2009 during which the examiner concluded that the etiology of hearing loss could not be resolved without report to mere speculation because there was no audiometric data in the service treatment records.  As the VA examiner essentially declined to provide an opinion, the examination constitutes non-evidence and the opinion neither weighs for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The only medical evidence addressing the etiology of the Veteran's current bilateral hearing loss is the examination report and opinion provided by the March 2011 VA examiner.  The examiner stated that the 1957 and 1958 private audiograms, when converted from ASA to ISO standards, revealed results that were within normal limits with a few exceptions.  Specifically, the examiner noted that the September 1958 results indicated a possible mild hearing loss at 2000 Hertz in the right ear and possible mild hearing loss at 3000 and 6000 Hertz in the left ear.  The examiner stated that the May 1979 audiogram revealed essentially normal hearing bilaterally between 500 and 4000 Hertz.  The Veteran's reports during the 1979 examination of firing weapons without hearing protection and his reports during the 2011 VA examination of recreational shooting in the past without hearing protection were also considered to be important.  

The examiner concluded that is less likely than not that the Veteran's current hearing loss is related to military service.  In providing this opinion, the examiner acknowledged that the whisper testing utilized during the entrance and separation examinations had been deemed invalid, as such testing does not provide frequency-specific information and is not sensitive to high frequency hearing loss.  Moreover, the examiner noted that there was no evidence in the service records to support or refute the Veteran's claim of hearing loss related to military noise exposure.  However, while a 1958 private audiogram indicated possible mild hearing loss at several frequencies, a later medical examination dated in May 1979 did not support such a finding, as hearing was essentially normal bilaterally.  

The examiner explained that the effects of hazardous noise exposure are present at the time of the injury and that a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely.  As there is evidence of calibrated audiometric data showing normal hearing sensitivity over 25 years following the Veteran's active military service and evidence of significant post-service noise exposure, the examiner found it less likely as not that the Veteran's current hearing loss is related to his military service.  

The Board notes that its own interpretation of the raw data from the 1957 and 1958 private audiograms and the calculations for the conversions from ASA to ISO units appear to show the presence of hearing loss, as several frequencies were noted to be greater than 20 decibels.  (See Hensley v. Brown, 5 Vet. App, 155 (1993) (defining the threshold for normal hearing as from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss)).  However, the VA examiner is the expert, and the Board must defer to those calculations and opinions.  See  Colvin v. Derwinski, 1 Vet. App. 171 (1991)( the Board may not substitute its own medical opinion for that of a medical examiner).  Moreover, the examiner noted that several frequencies indicated hearing loss in the 1958 audiogram.  

Even if the Board's interpretation and calculations were utilized, the rationale for the VA examiner's opinion would still stand.  As the examiner noted, while earlier evidence indicated possible mild hearing loss at several frequencies, a later medical examination in May 1979 did not support that as hearing was essentially normal bilaterally.  It is very unlikely that service-related noise exposure would cause the delayed hearing loss the Veteran is currently experiencing, particularly because the Veteran had experienced significant post-service acoustic trauma.  

The Veteran has reported that his current hearing loss began during service and has continued since that time.  He is competent to report current hearing loss symptoms and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, based on his reported post-service noise exposure and his essentially normal hearing in May 1979, the Board finds his reports to not be credible.  Indeed, the May 1979 examination actually provides affirmative evidence showing that the Veteran did not have chronic hearing loss since service.

The Board cannot conclude that chronic bilateral hearing loss was incurred during service.  The fact that the Veteran was exposed to acoustic trauma and showed some degree of right ear hearing loss four to five years after service is not enough; there must be a chronic disability resulting from that injury.  

The Board has also considered whether the Veteran's current bilateral hearing loss was caused by or aggravated by his service-connected tinnitus.  However, the March 2011 VA examiner specifically stated that tinnitus does not cause hearing loss, but rather can be a symptom of hearing loss.  Therefore, the examiner concluded that the Veteran's hearing loss was not caused by or a result of service-connected tinnitus.  Moreover, the Veteran has not asserted any causal relationship between tinnitus and hearing loss, and there is no evidence supporting such a connection.  

Therefore, all competent and credible evidence weighs against a finding of service connection for bilateral hearing loss, and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


